Citation Nr: 0300304
Decision Date: 01/08/03	Archive Date: 06/02/03

DOCKET NO. 98-18 636              DATE JAN 08, 2003

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death. 

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

W. Yates, Counsel 

INTRODUCTION

The veteran served on active duty from March 1945 to May 1946, from
August 1946 to August 1948, and from February 1949 to February
1972. The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1998 RO rating decision which denied service
connection for the cause of the veteran's death.

The March 1998 RO decision also denied DIC under the provisions of
38 U.S.C.A. 1318, and denied eligibility for Chapter 35 Survivors
and Dependents' Educational Assistance. The Board notes, however,
that the veteran's widow has never claimed nor appealed for such
benefits, and thus such issues are not on appeal. The appellant did
file a claim seeking DIC benefits under 38 U.S.C.A. 1151. The RO
denied this claim in a December 2001 decision, but to date it has
not been appealed, and it is not before the Board.

FINDINGS OF FACT

1. The veteran died many years after service due to carcinoma of
the colon.

2. At the time of his death, the veteran was service-connected for
the following conditions: bronchitis, evaluated as 30 percent
disabling; hypertension, evaluated as

- 2 -

10 percent disabling; and hemorrhoids, bilateral hearing loss, and
left sciatic neuritis, all evaluated noncompensable.

3. The veteran's fatal carcinoma of the colon began many years
after service and was not caused by any incident of service or by
the established service-connected conditions.

4. The established service-connected conditions did not play a role
in his death.

CONCLUSION OF LAW

A service-connected disability did not cause the veteran's death or
substantially or materially contribute to his death. The criteria
for service connection for the cause of the veteran's death have
not been met. 38 U.S.C.A. 1310 (West 1991 & Supp. 2002); 38 C.F.R.
3.312 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty from March 1945 to May 1946, from
August 1946 to August 1948, and from February 1949 to February
1972. A review of the veteran's service medical records reveals
treatment for a variety of conditions, including bronchitis,
hypertension and hearing loss. In February 1966, the veteran
underwent a fistulectomy. The report of his retirement examination,
performed in September 1971, noted that the anus and rectum were
normal. The report also noted findings of noise induced hearing
loss, chronic bronchitis, and myopia.

- 3 -

In December 1973, the veteran was hospitalized for treatment of
thrombophlebitis of the left leg and cellulitis of the right leg.
The report noted that the veteran was obese and suffering from
essential hypertension. The report also noted the veteran's history
of an anal fistulectomy, but no current findings of hemorrhoids
were indicated.

In May 1974, the RO issued a decision granting service connection
for bronchitis, evaluated as 30 percent disabling; hypertension,
evaluated as 10 percent disabling; and hemorrhoids, bilateral
hearing loss, and left sciatic neuritis, all evaluated at
noncompensable.

In January 1996, the veteran was hospitalized for treatment of a
lower gastrointestinal bleeding. A barium enema showed partial
obstructive lesion in the sigmoid colon. A colonoscopy was then
performed and a biopsy from the obstructed area reveal findings of
adenocarcinoma. The veteran subsequently underwent a sigmoid
resection with primary anastomisis. He was discharged with
diagnoses of sigmoid carcinoma, partially obstructing; liver mass,
most probably metastasis; benign essential hypertension; obesity;
atherosclerotic coronary artery disease, and chronic obstructive
pulmonary disease (COPD).

In February 1996, the veteran underwent a biopsy of the liver,
which was positive for metastatic colon cancer. He thereafter
underwent treatment for the metastatic colon cancer, but the
disease progressed, and in November 1997 he was admitted to a
hospital's hospice care program due to end-stage colon carcinoma.

The death certificate, issued in December 1997, notes that the
veteran died on December 21, 1997, at the age of 69. The
certificate lists the immediate cause of death as carcinoma of the
colon. No other significant conditions contributing to death but
not resulting in the underlying cause were listed. No autopsy was
performed.

4 -

An amended death certificate, issued in March 1998, listed that
hemorrhoids was a significant contributing to death but not
resulting in the underlying cause. The amended death certificate
was signed by J. Hull, M.D., who was also noted to be the veteran's
attending physician.

A report of contact, dated in March 1998, noted that VA rating
board medical advisor, W. Johnson, M.D. indicates that there is no
probable relationship between having hemorrhoids and then
subsequently develoing colon cancer.

In July 1998, a letter was received from J. Hull, M.D. In his
letter, Dr. Hull indicated that the cause of the veteran's death
was colon carcinoma. He noted that the veteran had a history of
chronic constipation, rectal fistulectomy, and hemorrhoids. He also
stated that these problems of constipation and hemorrhoids placed
him at increased risk for the development of colon carcinoma, the
condition ultimately responsible for his death.

In October 1998, a hearing was held at the RO before a Decision
Review Officer. At the hearing, the appellant testified that she
married the veteran in 1987, and that she knew him for thirteen
years prior to that. She reported that the veteran had ongoing
bowel problems since his discharge from the service. She testified
that the symptoms lessened somewhat for a while after they were
married as the veteran was eating more normal. When asked about Dr.
Hall, the appellant indicated that he was not involved in the
veteran's treatment, and that he just took care of the patients in
hospice and saw that they were comfortable. She indicated that the
veteran had remained in the hospice unit for approximately six
months. As for the veteran's hemorrhoids, the appellant testified
that she believed they were internal, and that the veteran treated
this condition with Milk of Magnesia, Metamucil and Preparation H.

5 -


In October 1998, a letter was received from a fellow service
member. He indicated that he had served with the veteran from 1963
to 1971. During this time, he reported, the veteran had a bowel
problem which he treated with some type of stool softener.

Pursuant to the Board's development request, a VA medical opinion
was obtained in August 2002. The VA doctor noted that he had
reviewed the veteran's claims file. The VA doctor noted that the
veteran was service-connected for hemorrhoids but that, without
speculation, it was impossible to relate that hemorrhoids led to
fatal colon cancer or substantially or materially contributed to
death. The VA doctor noted that hemorrhoids are a dilated blood
vessel in the rectum, and are not considered a precursor or risk
factor in the development of colon cancer. The VA doctor noted that
it would be pure medical speculation to state that the veteran's
colon cancer was causally related or significantly affected by his
service-connected hemorrhoids.

II. Analysis

The file shows that through correspondence, the rating decision,
statement of the case, and supplemental statement of the case, the
RO has notified the appellants of the evidence necessary to
substantiate her claim. Relevant medical records and medical
opinions have been obtained. Under the circumstances of this case,
the Board finds that the notice and duty to assist provisions of
the law have been satisfied; 38 U.S.C.A. 5103, 5103A; 38 C.F.R.
3.159.

To establish service connection for the cause of a veteran's death,
evidence must show that disability incurred in or aggravated by
service either caused or contributed substantially or materially to
death. For a service-connected disability to be the cause of death,
it must singly or with some other condition be the immediate or
underlying cause, or be etiologically related. For a service-
connected

6 -

disability to constitute a contributory cause, it is not sufficient
to show that it casually shared in producing death, but, rather,
there must have been a causal connection. 38 U.S.C.A. 1310; 38
C.F.R. 3.312.

Service connection may be granted for a disability due to a disease
or injury which was incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131; 38 C.F.R. 3.303.

Service connection will be rebuttably presumed for certain chronic
diseases, including malignant tumors, which are manifest to a
compensable degree within the year after active service. 38
U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

Secondary service connection may be granted for a disability which
is proximately due to or the result of an established service-
connected condition. 38 C.F.R. 3.310.

The appellant, the widow of the veteran, claims that service
connection is warranted for the cause of the veteran's death.
During his lifetime, the veteran was services connected for the
following conditions: bronchitis, evaluated as 30 percent
disabling; hypertension, evaluated as 10 percent disabling; and
hemorrhoids, bilateral hearing loss, and left sciatic neuritis, all
evaluated as noncompensable.

The veteran's death certificate notes that he died in December
1997, at the age of 69. The certificate lists the immediate cause
of death as carcinoma of the colon. An amended death certificate,
dated in March 1998, lists that hemorrhoids was a significant
condition contributing to death but not resulting in the underlying
cause. The amended death certificate was signed by J. Hull, M.D.,
who was also noted to be the veteran's attending physician.

7 -

The veteran's fatal condition, carcinoma of the colon, was not
shown during his lengthy period of active duty (which ended in
1972), within the presumptive period after service, or for many
years later. Colon cancer is first shown in 1996, twenty-four years
after the veteran's service, and he died from this disease in 1997.
There is no basis for finding that the fatal colon cancer was
incurred in or aggravates by service.

The appellant argues that the veteran's service-connected
hemorrhoids led to tie development of colon cancer or were a
contributory cause of death. The appellant has submitted a medical
opinion from J. Hull, M.D., received in July 1998. Dr. Hall is a VA
physician who worked at the VA inpatient hospice unit during the
veteran's stay. Dr. Hull also was the signatory for the veteran's
amended death certificate, which included hemorrhoids as a
significant condition contributing to death but not resulting in
the underlying cause. In his July 1998 letter, Dr. Hull noted that
the veteran had a history of chronic constipation, rectal
fistulectomy, and hemorrhoids. Dr. Hull also opined that the
veteran's chronic problems of constipation and hemorrhoids placed
him at increased risk for the development of colon carcinoma, the
condition ultimately responsible for his death.

The Board finds that this medical opinion lacks probative value.
The opinion appears based on the veteran's self-reported and
unsubstantiated history. There is no indication that any of the
veteran's medical records were reviewed in the process of
formulating the opinion. Thus, Dr. Hull's opinion fails to account
for the fact that the veteran's post-service treatment records are
essentially silent as to any complaints of or treatment for his
service-connected hemorrhoids. Despite the lay statement submitted,
there is no objective record of complaint or treatment for this
condition during service and for many years thereafter. In fact,
the first record of treatment noting complaints of constipation
occurs after the veteran's sigmoidectomy in January 1996. Under
these circumstances, the Board finds Dr. Hull's opinion has little
probative value. See Godfrey v. Brown, 8 Vet. App. 113

8 -

(1995); Reonal v. Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 5
Vet. App. 229 (1993).

Even if the Board were to look past the lack of any significant
historical review of the veteran's treatment records, the opinion
given by Dr. Hull is far too speculative on its face to be of any
probative value. Dr. Hull's July 1998 opinion letter states that
the veteran's chronic problems of constipation and hemorrhoids
placed him at an increased risk for the development of colon
carcinoma. There is no attempt made, however, to quantify the
veteran's increased risk level. Moreover, Dr. Hull's opinion fails
to account for the absence of any significant post-service
treatment for the veteran's service-connected hemorrhoids or his
non-service-connected chronic constipation prior to his having been
diagnosed with colon carcinoma.

The Board finds the VA medical opinion, dated in August 2002, far
more probative on this issue. The VA doctor rendering this opinion
did so based upon a review of all available evidence. He also
provided a basis for the opinion reached. The VA doctor noted that
hemorrhoids are a dilated blood vessel in the rectum, and are not
considered a precursor or risk factor in the development of colon
cancer. The doctor noted that it would be pure medical speculation
to state that the veteran's colon cancer was causally related or
significantly affected by his service-connected hemorrhoids. This
opinion was also shared by VA rating board medical advisor, W.
Johnson, M.D. He believed, as noted on a March 1998 report of
contact, that there is no probable relationship between having
hemorrhoids and then subsequently developing colon cancer.

The weight of the credible medical evidence demonstrates that colon
cancer, which developed many years after service, was not caused by
service-connected hemorrhoids. Moreover, the established service-
connected conditions (including hemorrhoids) did not substantially
or materially contribute to the veteran's death.

- 9 -

The veteran died from an overwhelming disease, colon cancer, and
such disease must be considered non-service-connected.

The weight of the credible evidence establishes that a disability
incurred in or aggravated by service did not cause or contribute to
the veteran's death, and thus service connection for the cause of
his death is not warranted. As the preponderance of the evidence is
against the claim, the benefit-of-the-doubt doctrine is
inapplicable, and service connection for the cause of the veteran's
death must be denied. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1
Vet. App. 49 (1990). 

ORDER 

Service connection for the cause of the veteran's death is denied.

L.W. TOBIN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed

- 10- 

on or after November 18, 1988" is no longer required to appeal to
the Court. (2) You are no longer required to file a copy of your
Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 11 -



